DETAILED ACTION
This is the first Office Action regarding application number 16/726,258, filed on 12/24/2019, which is a continuation of PCT/JP2018/025078, filed on 07/02/2018, and which claims foreign priority to JP2017-133896, filed on 07/07/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are examined below.
Claims 5-7, 14, and 19 are objected to.
Claims 1-4, 8-11, 13, 15-18, and 20 are rejected.
Claim 12 is allowed.

Claim Objections 
Claims 5-7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1 or X2 represent an oxygen or sulfur atom.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by ICHIKI (JP 2014-080417 A; English machine translation provided).
Regarding claim 1, ICHIKI photoelectric conversion element comprising: 
a conductive film (conductive film 11); 
a photoelectric conversion film (photoelectric conversion film 12); and 
a transparent conductive film (transparent conductive film 15), in this order, 
wherein the photoelectric conversion film contains a compound represented by Formula (1),

    PNG
    media_image1.png
    124
    331
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    371
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    240
    media_image3.png
    Greyscale


Regarding claim 2, ICHIKI teaches the photoelectric conversion element according to claim 1, wherein the compound represented by Formula (1) is a compound represented by Formula (2),

    PNG
    media_image4.png
    160
    403
    media_image4.png
    Greyscale
 
in Formula (2), Rb1 to Rb5 each independently represent a hydrogen atom or a substituent, X1 represents an oxygen atom, a sulfur atom, a selenium atom, --NRb6--, --CRb7Rb8--, --SiRb9Rb10--, --CRb11=CRb12--, --N=CRb13--, or --N=N--, Rb6 to Rb13 each independently represent a hydrogen atom or a substituent, Rb2 and Rb3 may be linked to each other to form a ring, in a case where X1 represents --NRb6--, --CRb7Rb8--, --SiRb9Rb10--, --CRb11=CRb12--, or --N=CRb13--, any one of Rb6, Rb7, Rb8, Rb9, Rb10, Rb11, Rb12, or Rb13 included in the group represented by X1 and Rb3 may be linked to each other to form a ring, and A represents a ring containing at least two carbon atoms, provided that, the compound represented by Formula (2) does not have any of a carboxy group, a salt of a carboxy group, a phosphoric acid group, a 

Regarding claim 3, ICHIKI teaches the photoelectric conversion element according to claim 2, wherein Rb1 represents an alkyl group, an aryl group, a heteroaryl group, a --CO-alkyl group, a --CO-aryl group, or a --CO-heteroaryl group, which may have a substituent (Rb1 is an aryl group ring).

Regarding claim 4, ICHIKI teaches the photoelectric conversion element according to claim 2, wherein X1 represents an oxygen atom, a sulfur atom, --NRb6--, or --CRb11=CRb12-- (in the above chemical structure taught by ICHIKI, X1 represents a CR=CR double bond).

Regarding claim 8, ICHIKI teaches the photoelectric conversion element according to claim 1, wherein the photoelectric conversion film further contains an n-type organic semiconductor and has a bulk hetero structure formed in a state where the compound represented by Formula (1) and the n-type organic semiconductor are mixed (para. 76 discloses this relationship).

Regarding claim 9, ICHIKI teaches the photoelectric conversion element according to claim 1, further comprising one or more interlayers between the conductive 

Regarding claim 10, ICHIKI teaches the optical sensor comprising the photoelectric conversion element according to claim 1 (para. 1 discloses the optical sensor).

Regarding claim 11, ICHIKI teaches the imaging element comprising the photoelectric conversion element according to claim 1 (para. 1 discloses the imaging element).

Regarding claim 13, ICHIKI teaches the photoelectric conversion element according to claim 3, wherein X1 represents an oxygen atom, a sulfur atom, --NRb6-- or --CRb11=CRb12-- (in the above chemical structure taught by ICHIKI, X1 represents a CR=CR double bond).

Regarding claim 15, ICHIKI teaches the photoelectric conversion element according to claim 2, wherein the photoelectric conversion film further contains an n-type organic semiconductor and has a bulk hetero structure formed in a state where the compound represented by Formula (1) and the n-type organic semiconductor are mixed (para. 76 discloses this relationship).

Regarding claim 16, ICHIKI teaches the photoelectric conversion element according to claim 2, further comprising one or more interlayers between the conductive film and the transparent conductive film, in addition to the photoelectric conversion film (hole and electrode blocking layers, para. 13).

Regarding claim 17, ICHIKI teaches the optical sensor comprising the photoelectric conversion element according to claim 2 (para. 1 discloses the optical sensor).

Regarding claim 18, ICHIKI teaches the imaging element comprising the photoelectric conversion element according to claim 2 (para. 1 discloses the image pickup element).

Regarding claim 20, ICHIKI teaches the photoelectric conversion element according to claim 3, wherein the photoelectric conversion film further contains an n-type organic semiconductor and has a bulk hetero structure formed in a state where the compound represented by Formula (1) and the n-type organic semiconductor are mixed (para. 76 discloses this relationship).


Conclusion
Claims 5, 6, 14, and 19 are objected to.
Claims 1-4, 7-11, 13, 15-18, and 20 are rejected.
12 is allowed.
The examiner was unable to find any teaching or motivation that would render obvious a compound represented by Formulas 2 or 3 where X1 or X2 represent an oxygen or sulfur atom.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721